 
 
I 
111th CONGRESS
1st Session
H. R. 2809 
IN THE HOUSE OF REPRESENTATIVES 
 
June 10, 2009 
Mr. Lamborn (for himself and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Wilderness Act to allow recreation organizations consisting of hikers or horseback riders to cross wilderness areas on established trails, and for other purposes. 
 
 
1.Ability of recreation organizations to cross wilderness areas on established trailsSection 4(d) of the Wilderness Act (16 U.S.C. 1133(d)) is amended by adding at the end the following new paragraph:

(8)Use by recreation organizations
(A)Recreation organization definedIn this paragraph, a recreation organization is an organization of hikers or horseback riders—
(i)whose purposes include one or more of the following:
(I)the promotion of the development and preservation of trails throughout Federal lands;
(II)the promotion and encouragement of education of the public about the fragile nature of mountain and forest ecology and the necessity for its protection and preservation; or
(III)the gathering and dissemination of information regarding the use and enjoyment of wilderness areas and other Federal land; and
(ii)whose leadership has by reputation and practice over a period of at least 10 years demonstrated compliance and consistency with one or more of those purposes.
(B)Members of a recreation organization acting as an organized unit and regardless of their number shall have the right to cross wilderness areas on established trails without restriction as part of a journey along a connecting system of trails across public, private, or wilderness area lands, so long as such travel is conducted within one day and is completed without unreasonable delay. Such travel shall neither be deemed inconsistent with the purposes of a wilderness area nor to affect any wilderness area’s opportunities for solitude or a primitive and unconfined type of recreation.
(C)The agency administering any wilderness area may limit the exercise of such right within any specific wilderness area to not more than 10 wilderness crossings annually and may establish fair procedures to implement this paragraph, except that the right of a recreation organization hereby granted shall not be impaired during such process.. 
 
